DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 12/01/2021 has been entered.
Status of the Claims
Claims 1-5, 7-10, 23-25, and 27-28 remain as presented in the claim set dated 07/12/201, claims 21-22 remain as amended in the Notice of Allowance mailed on 10/21/2021, and claims 6 and 26 are currently amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2021 was filed after the mailing date of the Notice of Allowance on 10/21/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney David Goren on 12/29/2021.
The application has been amended as follows:
In the Claims:
6. (Currently Amended) The apparatus of claim 5, wherein the at least one perforated sheet of the gas distribution module comprises a first perforated sheet, and wherein the gas distribution module further comprises, between the fluid outlets of the plurality of nozzles and [[a]] the first perforated sheet

26. (Currently Amended) The apparatus of claim 6, wherein the at least one perforated sheet of the gas distribution module comprises [[a]] the first perforated sheet and a second perforated sheet positioned such that gas from the plurality of plenums flows into a common volume between the first perforated sheet and the second perforated sheet.
Reasons for Allowance
Claims 1-10 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are the same as those presented by the Examiner in the Notice of Allowance mailed on 10/21/2021. The IDS submitted on 12/01/2021 does not invalidate/change the previous reasons for allowance. The prior art of record, alone or in combination, fails to teach or reasonably suggest an additive manufacturing apparatus comprising: an air knife assembly with an inlet unit including: “a multi-chamber plenum, the multi-chamber plenum comprising a plurality of vertically stacked chambers fluidically connected, a first chamber of the plurality of vertically stacked chambers positioned at a higher elevation than a collection chamber of the plurality of vertically stacked chambers, wherein the collection chamber includes an inner surface having an aperture and an outer surface that is farther from the volume than the inner surface and that is at least partially curved and forms a bulged chamber protruding away from the inner surface; a gas inlet configured to supply gas into the first chamber of the plurality of vertically stacked chambers, and wherein the plurality of vertically stacked chambers are configured to guide the gas from the gas inlet to the collection chamber, and a gas distribution module fluidically coupled to the aperture in the inner surface of the collection chamber, the gas distribution module comprising at least one perforated sheet positioned for the gas to flow out of the collection chamber through perforations of the at least one perforated sheet and over the platform” as instantly claimed. No other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for modifying the closest prior art of record to render the claimed invention obvious. In addition, the combination of these claimed limitations yield the advantages of enhancing the properties and effectiveness of the delivered gas over the platform and reducing the horizontal footprint of the air knife assembly in view of at least paragraphs [0009], [0016-0017], [0080-0081], and Figs. 3A, 6A and 7 of applicant’s published application. For at least the reasons set forth above, claims 1-10 and 21-28 are deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743